DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/21 has been entered.

	
Response to Amendment
	The amendment filed 9/15/21 has been accepted and entered. Accordingly, claims 1, 3, 5-10 and 12 are amended, claims 2 and 13-15 are canceled and new claims 20-21 are added. Accordingly, claims 1, 3-12, 16, and 20-21 are currently pending. 


Claim Rejections - 35 USC § 112

The rejection of claims 1-16 under 112(b) has been withdrawn due to the cancellation of claims and the amendment rectifying indefinite language. 

Conditional/ Contingent limitations

Claim 8 includes the limitation 
“wherein for each of the one or more objects, it is determined, if a surface contour can be estimated; 
wherein in case that for one of the one or more objects, a surface contour can be estimated, a surface contour is estimated, and the at least one orientation attribute is estimated based on the estimated surface contour; and; 
wherein in case that for one of the one or more objects, a surface contour cannot be estimated, the at least one orientation attribute is estimated based on a measuring angle determined for this object.  
However, the broadest reasonable interpretation of claim 8 does not require actually determining “a surface contour cannot be estimated” and also does not actually require determining “a surface contour can be estimated” since either outcome is possible. 
Accordingly, the steps of “the at least one orientation attribute is estimated based on the estimated surface contour” and “the at least one orientation attribute is estimated based on a measuring angle determined for this object” are not required by the broadest reasonable interpretation of the claim. 
With respect to conditional limitations in such cases, MPEP 2111.04 guides
contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0228204 to Zavoli et al. (“Zavoli”) in view U.S. Patent Application Publication No. 2017/0225678 to Bariant et al. (“Bariant”) and further in view of U.S. Patent Application Publication No. 2015/0138310 to Fan et al. (“Fan”)
With respect to claim 1, Zavoli discloses a method for improved data fusion during detection of the surroundings in a motor vehicle that comprises the following steps: 
detecting a surrounding of the motor vehicle with at least one sensor and providing measurement data; 
(i.e, 172, FIG. 2 “relative to object sensors . . . radar, laser, optical, rfid, radio”) (¶ 15 “extracts raw object data from the sensor-gathered or raw data”; ¶ 35 “detecting and measuring objects in the vicinity of the vehicle”; 202, FIG. 4 “use on board vehicle sensors to scan image of the surrounding scene”) 
recognizing one or more objects in the measurement data detected by the at least one sensor;
(¶ 55 “attributes are collected and processed during the original mapping/data collection operation, and may be based on manual or automatic object recognition techniques . . . disclosed in copending PCT Patent Applications No. PCT_ 6011206 and PCT_6011865, each of which applications are herein incorporated by reference”)
determining an object position for each of the one or more objects; 
(FIG. 5, sensed position 182; ¶53 “sensed object 182”; ¶ 43 “positioning sensor subsystem 162. In accordance with an embodiment, the positioning sensor subsystem includes an object characterization logic 168, scene matching logic 170, and a combination of one or more absolute positioning logics 166 and/or relative positioning logics 174. In accordance with an embodiment the absolute positioning logic obtains data from absolute positioning sensors 164, including for example GPS or Galileo receivers. This data can be used to obtain an initial estimate as to the absolute position of the vehicle. In accordance with an embodiment, the relative positioning logic obtains data from relative positioning sensors, including for example radar, laser, optical (visible), RFID, or radio sensors. This data can be used to obtain an estimate as to the relative position or bearing of the vehicle compared to an object”; FIG. 8, 258 “Compare positions of sensed objects with those from map database”)
estimating at least one orientation attribute1  for each of the one or more objects based on the measurement data, wherein the at least one orientation attribute comprises at least one surface data of a surface of a respective object of the one or more objects; 
(Zavoli, ¶¶ 88-97 “use the computed distance and angles to the sensor-measured object's center, plus the position and orientation information of the sensor with respect to the vehicle platform plus the estimated position of the vehicle (in absolute or relative coordinates) and the combined estimated accuracy of the vehicle's position and sensor position accuracy (CEP) to locate where the object is computed to be within the spatial coordinate system used by the map database . . . for each retrieved object compare the measured shape (some combination of height, width, depth etc) of the sensed object to the stored shape of each retrieved object . . . for each retrieved object compare the measured flatness against a stored measurement of flatness or a classification of the type of object such as a class=sign object. If available, compute a flatness characteristic factor, C2. If a flat object's plane of orientation can be measured, that too can be a characteristic”; ¶62 “a surface detection means can be used to detect an objects face”; ¶67 “an edge detection means to produce lines or polygons, or, for a 3D set of data, a surface detection means can be used to detect an objects face”; claim 3 “wherein the comparison logic compares one or more of the size, shape, height, visible color, degree of flat surface, or reflectivity of said object”).  
 (Zavoli, ¶ 92 “If available, for each retrieved object compare the measured flatness against a stored measurement of flatness or a classification of the type of object such as a class=sign object. If available, compute a flatness characteristic factor, C2. If a flat object's plane of orientation can be measured, that too can be a characteristic”; claim 3 “degree of flat surface”; ¶82; i.e., FIG. 3, signs plane of orientation)
Zavoli, ¶62 “a surface detection means can be used to detect an objects face”; ¶ 75 “In step 234, the system uses image processing techniques to reduce the complexity of the scene, for example using edge detection, face detection, polygon selection, and other techniques to extract objects”; ¶ 82 “a laser 
retrieving a stored map of the surroundings, which map comprises saved objects; 
(¶ 55 “map data can also contain characteristics such as the color of the sign, type of sign pole, wording on sign, or its orientation”) 
(FIG. 5, digital map 142, map specified position 184, sensed position 182)
(¶67 “vehicle 100 . . . perceive a scene 107 including a sensed object 182 . . . Each of a plurality of objects are also stored in the map database 142”)
(¶ 39 “the positions of objects as stored in the map”; ¶43 “digital map or map database 142, which in turn includes a plurality of object information . . . some or all of the object records include information about the absolute and/or the relative position of the object”; ¶92 “stored measurement of flatness . . . plane of orientation”; ¶ 114 “map database of objects can store the objects relative to the pitch of the road or can store pitch (slope) directly”; ¶119 “each laser scanner point that reflects from the object is characterized by a dl and a thetal”)
fusing the recognized one or more objects, the respective object positions, and the at least one orientation attribute with the stored map of the surroundings; 
(Zavoli, ¶ 92 “If available, for each retrieved object compare the measured flatness against a stored measurement of flatness or a classification of the type of object such as a class=sign object. If available, compute a flatness characteristic factor, C2. If a flat object's plane of orientation can be measured, that too can be a characteristic”; claim 3 “degree of flat surface”; ¶82; i.e., FIG. 3, signs plane of orientation)
(¶ 125 “matching can be used to accurately register map features on a real-time image collected in the vehicle”; claim 1 “an adjustment of the position information for the extracted object as appearing in the database”)
(¶ 67 “objects extracted from sensor data such as a laser scanner . . . can be superimposed onto a 3D object scene as constructed from the objects in the map database”; ¶68; ¶ 53 “a laser scanner 
(FIG. 9, 258-262, Compare positions of sensed objects with those from map database, determine a match, update position information)
(¶56 “The scenes (including the objects) from the two sources can be placed in the same coordinate reference system for comparison or matching purposes. For example, in those embodiments that utilize VSOD, the data captured by the sensor of the vehicle can be placed in the coordinates of the map data, using the vehicle's estimate of location and orientation, in addition to the known relationship of the sensor position/ orientation with respect to the vehicle. This is the vehicle scene. Simultaneously, Map Spatial Object Data (MSOD) can be constructed from the objects in the map and the position and orientation estimates from the vehicle. This is the map scene. The two data sources produce scenes that position both objects as best as they can, based on the information contained by (a) the map database, and (a) the vehicle and its sensors”)
(¶99 “accept this is the sensor matched object . . . pass its coordinates, characteristics, and attribution along to the application requesting such information for example to update/ refine the vehicles position and orientation”; i.e., vehicle determines position / orientation from a stored map, the sensed object data updates the stored map ¶40 “Co-pending . . . 12/034521 . . . incorporated by reference . . . storing objects in a map database that are attributed with both an absolute position and a relative position . . . support the future use of in-vehicle sensors, and allow for storing attributes in the map database ( or dynamically receiving localized object information on an as-needed basis) that will aid in the unique matching of a sensed object with a map object”; ¶107 “sensor detected object . . . bright spots can be captured and stored in the map database, and later used to aid in both the matching process, as well as becoming a localized and well defined point to measure position and orientation with”; ¶ 56; ¶102)
and storing the resulting map of the surroundings
(¶ 125 “matching can be used to accurately register map features on a real-time image collected in the vehicle”; claim 1 “an adjustment of the position information for the extracted object as appearing in the database”)

(FIG. 9, 258-262, Compare positions of sensed objects with those from map database, determine a match, update position information)
(¶56 “The scenes (including the objects) from the two sources can be placed in the same coordinate reference system for comparison or matching purposes. For example, in those embodiments that utilize VSOD, the data captured by the sensor of the vehicle can be placed in the coordinates of the map data, using the vehicle's estimate of location and orientation, in addition to the known relationship of the sensor position/ orientation with respect to the vehicle. This is the vehicle scene. Simultaneously, Map Spatial Object Data (MSOD) can be constructed from the objects in the map and the position and orientation estimates from the vehicle. This is the map scene. The two data sources produce scenes that position both objects as best as they can, based on the information contained by (a) the map database, and (a) the vehicle and its sensors”)
(¶99 “accept this is the sensor matched object . . . pass its coordinates, characteristics, and attribution along to the application requesting such information for example to update/ refine the vehicles position and orientation”; i.e., vehicle determines position / orientation from a stored map, the sensed object data updates the stored map ¶40 “Co-pending . . . 12/034521 . . . incorporated by reference . . . storing objects in a map database that are attributed with both an absolute position and a relative position . . . support the future use of in-vehicle sensors, and allow for storing attributes in the map database ( or dynamically receiving localized object information on an as-needed basis) that will aid in the unique matching of a sensed object with a map object”; ¶107 “sensor detected object . . . bright spots can be captured and stored in the map database, and later used to aid in both the matching process, as well as becoming a localized and well defined point to measure position and orientation with”; ¶ 56; ¶102)
However, Zavoli fails to disclose a probability of existence is assigned to objects 

And further discloses determining the probability of existence of an object 
(¶ 21 “assignment of a specific confidence value to an object capture process is performed in a manner dependent upon . . . captured surroundings . . .  the nature of the object . . . shape . . . dimensions . . . or the type of object”; ¶¶30 “dependent on the nature of objects detected . . . and/or . . . spatial position of an object detected”;  ¶ 32 “object clearance in the case of which, for the evaluation of an object, a spacing of the object to the sensor, in particular ultrasound sensor, and the orientation of the object relative to the sensor are taken into consideration. These two parameters relate to the distance and the orientation and allow highly accurate statements to be made regarding the actual presence of an object in a capture area of the sensor . . . in particular taking into consideration a specific confidence value, in particular taking into consideration the active confidence value, to state with the highest degree probability that the captured object is actually present in the respective surroundings clearance situation and is actually also present at the corresponding position”)
(¶¶ 17-19 “probability of existence of the position of the displayed object is however reduced . . . [i]n the case of said third deletion confidence value, consideration is given in particular to situations in which the sensor, owing to its arrangement and/or owing to the form of the object, can no longer detect said object in a surroundings clearance . . . for example if the main axis of the sensor is oriented at an angle relative to the object which differs considerably from 90.degree., and thus the object is not captured . . . the probability of the absence of the object in the capture area of the sensor is duly lower than in the case of the follow-up confidence value . . . similarly to the case with the follow-up confidence value, the spatial position of said object may exhibit an inaccuracy or a deviation relative to the actual position in the surroundings area”) (¶66 “confidence values characterize in particular also the probability of existence of the presence of an object and/or the position of an object during an object capture process of at least one ultrasound sensor 5, 6”) (¶69 “updated surroundings map . . . surroundings clearance situation exists in which an object, specifically the object 11, is situated therein and is situated in a corresponding position, which relates in particular, if it is possible to detect this, to the distance and the orientation of the object 11 relative to the ultrasound sensors 5 and/or 6”) (claim 7 “reference clearance . . . for the evaluation of an object, a spacing of the object to the sensor and the orientation of the object relative to the sensor are taken into consideration”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to for the system of Zavoli to include the assigned probability of existence of objects, as taught by Bariant above, as one of the saved object attributes of Zavoli in order to improve the accuracy of objects saved in map data by incorporating probability of existence when generating maps with objects (Bariant, ¶ 9 “objects in a surroundings map is realized with greater accuracy”; ¶¶ 11-12 “probability of existence, or reliability, of an object in the surroundings area during an object capture process of the sensor is characterized with one of several different confidence values. This is a particularly advantageous embodiment because, in this way, it is in effect also possible by way of the method itself for the detected items of information from the sensor, in particular ultrasound sensor, to be evaluated, and thus for the updating of the surroundings map to be made even more precise . . . improved precision for the decision 
In addition, Zavoli in view of Bariant disclose estimating an orientation attribute including surface data of an object, and at least suggest the surface data is surface normal data as cited above, Zavoli and Bariant fail to explicitly disclose the phrase “surface normal”. 
Fan, from the same field of endeavor, also discloses obtaining a three dimensional orientation of an object (abstract “3D points representing a planar patch in said object of interest”; ¶3 “more accurate object recognition”; ¶6 “a three-dimensional (3D) point cloud about said object of interest”; ¶46 “automatic scene parsing approach is presented, which takes advantage of 3D geometrical features of the object of interest”; ¶64 “Patch planarity may be defined as the average square distance of all 3D points from the best fitted plane computed by the RANSAC algorithm. This feature may be useful for distinguishing planar objects, such as buildings, from non-planar objects, such as trees”) used in vehicle based mapping (¶ 50 “For obtaining MTL 3D information about an environment, for example a vehicle-based mobile mapping system may be used”) wherein the surface data of the objects includes “surface normal” data (¶ 11 “the camera pose independent features include one or more of the following: [0012] height of the patch above ground; [0013] surface normal of the patch; [0014] patch planarity; [0015] density of 3D points in the patch; [0016] intensity of the patch defined as a function of reflectance of the light beams.”; ¶63 “Surface normal: Surface normal may be extraced for each patch. Then an accurate method to compute the surface normal may be applied by fitting a plane to the 3D points in each patch. For example, the RANSAC algorithm may be used to remove outliers which may correspond to very "close" objects such as a pedestrian or a vehicle.”; claims 6 and 15 “surface normal of the patch”). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing for the surface data disclosed in Zavoli in view of Bariant to include the surface normal data 

With respect to claim 3, Zavoli in view of Bariant and further in view of Fan disclose adjacent object positions are taken into account when estimating the at least one orientation attribute 
(Zavoli, ¶40 “storing objects in a map database that are attributed with both an absolute position and a relative position (relative to other nearby objects also represented in this map)”)
(Zavoli, ¶ 56 “the data captured by the sensor of the vehicle can be placed in the coordinates of the map data, using the vehicle's estimate of location and orientation in addition to the known relationship of the sensor position/orientation with respect to the vehicle . . . Simultaneously, Map Spatial Object Data (MSOD) can be constructed from the objects in the map and the position and orientation estimates from the vehicle. This is the map scene. The two data sources produce scenes that position both objects as best as they can, based on the information contained by (a) the map database, and (a) the vehicle and its sensors”; ¶67 “objects extracted from sensor data such as a laser scanner and or camera can be superimposed onto a 3D object scene as constructed from the objects in the map database . . . the object can be detected or extracted as a polygon or simple 3D solid object. Each of a plurality of objects are also stored in the map database 142 as raw sensor data (or a compressed version thereof), or as polygons including information for an object 184 . . . the raw sensor points are processed by an edge detection means to produce lines or polygons, or, for a 3D set of data, a surface detection means can be used to detect an objects face. Such detection can be provided within the device itself (e.g. by using the laser scanner and/or radar output surface geometry data which define points on a surface). The same process can be applied to both the sensed data 216 and the map data 214”; ¶ 103 “In those cases in which more than one object is sensed and more than one object is in the CEP, then a more complex version of the above algorithm may be used. Each sensed object can be compared as discussed. In addition, pairs of sensed objects represent a measured relationship between them (e.g. a pair may be 2 m apart at a relative bearing difference of 4 deg). This added relationship can be used as a compared characteristic in the weighting algorithm described above to disambiguate the situation
107 The existence of such bright spots can be captured and stored in the map database, and later used to aid in both the matching process, as well as becoming a localized and well defined point to measure position and orientation with”). 
(Bariant: ¶¶69-70 “surroundings clearance situation is to be understood in particular to mean that at least a partial space of the surroundings area 8 is evaluated with regard to the local object situation, or is to be correspondingly understood, and consideration is thus given to whether one or more objects are present in said space, or how free from objects said space is. In this context, in FIG. 1, at the point in time T1, a surroundings clearance situation exists in which an object, specifically the object 11, is situated therein and is situated in a corresponding position, which relates in particular, if it is possible to detect this, to the distance and the orientation of the object 11 relative to the ultrasound sensors 5 and/or 6 . . . manner dependent on the number of objects detected in the surroundings clearance situations and/or in a manner dependent on the nature of objects detected in the surroundings clearance situations . . . for the evaluation of an object, consideration is given in particular to a distance of the object to the ultrasound sensor 5 and/or 6 and the orientation of the object relative to the ultrasound sensor 5 and/or 6 and/or the frequency with which an object has been captured, wherein further or other criteria may also be taken into consideration”; ¶ 78 “preferably possible for the further consideration of the active clearance to be implemented and for a corresponding comparison with the surroundings clearance situations at the points in time T1 and T2 to be performed. In this way, it is also possible for decisions to be made regarding captured or else non-captured objects in a space between an ultrasound sensor 5 and/or 6 and the object 11, in particular if said objects are shorter than a height threshold value. In this way, incorrectly displayed objects in the active clearance or incorrectly non-displayed objects can be corrected”; FIG. 4, 11, 13; ¶83 “active clearance is defined as being measured from the ultrasound sensors 5 and/or 6 to the object 11. That boundary or edge of said active clearance which is averted from the ultrasound sensors 5 and/or 6 is preferably defined by the orientation of the object 11 . . .background clearance . . . taken into consideration . . . comparison with surroundings . . . in said background clearance, and object has been 

With respect to claim 4, Zavoli in view Bariant and further in view of Fan disclose the at least one orientation attribute is estimated based on the objects saved in the map of the surroundings, and 
(Zavoli, ¶40 “storing objects in a map database that are attributed with both an absolute position and a relative position (relative to other nearby objects also represented in this map)”)
(Zavoli, ¶ 56 “the data captured by the sensor of the vehicle can be placed in the coordinates of the map data, using the vehicle's estimate of location and orientation in addition to the known relationship of the sensor position/orientation with respect to the vehicle . . . Simultaneously, Map Spatial Object Data (MSOD) can be constructed from the objects in the map and the position and orientation estimates from the vehicle. This is the map scene. The two data sources produce scenes that position both objects as best as they can, based on the information contained by (a) the map database, and (a) the vehicle and its sensors”; ¶67 “objects extracted from sensor data such as a laser scanner and or camera can be superimposed onto a 3D object scene as constructed from the objects in the map database . . . the object can be detected or extracted as a polygon or simple 3D solid object. Each of a plurality of objects are also stored in the map database 142 as raw sensor data (or a compressed version thereof), or as polygons including information for an object 184 . . . the raw sensor points are processed by an edge detection means to produce lines or polygons, or, for a 3D set of data, a surface detection means can be used to detect an objects face. Such detection can be provided within the device itself (e.g. by using the laser scanner and/or radar output surface geometry data which define points on a surface). The same process can be applied to both the sensed data 216 and the map data 214”; ¶ 103 “In those cases in which more than one object is sensed and more than one object is in the CEP, then a more complex version of the above algorithm may be used. Each sensed object can be compared as discussed. In addition, pairs of sensed objects represent a measured relationship between them (e.g. a pair may be 2 m apart at a relative bearing difference of 4 deg). This added relationship can be used as a compared characteristic in the weighting algorithm described above to disambiguate the situation
107 The existence of such bright spots can be captured and stored in the map database, and later used to aid in both the matching process, as well as becoming a localized and well defined point to measure position and orientation with”). 
(Bariant: ¶¶69-70 “surroundings clearance situation is to be understood in particular to mean that at least a partial space of the surroundings area 8 is evaluated with regard to the local object situation, or is to be correspondingly understood, and consideration is thus given to whether one or more objects are present in said space, or how free from objects said space is. In this context, in FIG. 1, at the point in time T1, a surroundings clearance situation exists in which an object, specifically the object 11, is situated therein and is situated in a corresponding position, which relates in particular, if it is possible to detect this, to the distance and the orientation of the object 11 relative to the ultrasound sensors 5 and/or 6 . . . manner dependent on the number of objects detected in the surroundings clearance situations and/or in a manner dependent on the nature of objects detected in the surroundings clearance situations . . . for the evaluation of an object, consideration is given in particular to a distance of the object to the ultrasound sensor 5 and/or 6 and the orientation of the object relative to the ultrasound sensor 5 and/or 6 and/or the frequency with which an object has been captured, wherein further or other criteria may also be taken into consideration”; ¶ 78 “preferably possible for the further consideration of the active clearance to be implemented and for a corresponding comparison with the surroundings clearance situations at the points in time T1 and T2 to be performed. In this way, it is also possible for decisions to be made regarding captured or else non-captured objects in a space between an ultrasound sensor 5 and/or 6 and the object 11, in particular if said objects are shorter than a height threshold value. In this way, incorrectly displayed objects in the active clearance or incorrectly non-displayed objects can be corrected”; FIG. 4, 11, 13; ¶83 “active clearance is defined as being measured from the ultrasound sensors 5 and/or 6 to the object 11. That boundary or edge of said active clearance which is averted from the ultrasound sensors 5 and/or 6 is preferably defined by the orientation of the object 11 . . .background clearance . . . taken into consideration . . . comparison with surroundings . . . in said background clearance, and object has been incorrectly captured or incorrectly not captured”; claim 5 “dependent on the number of objects detected in the surroundings clearance situations and/or in a manner dependent on the nature of objects detected in the surroundings clearance”) 

(Zavoli, ¶ 55 “map data can also contain characteristics such as the color of the sign, type of sign pole, wording on sign, or its orientation”; FIG. 5, digital map 142, map specified position 184, sensed position 182; ¶67 “vehicle 100 . . . perceive a scene 107 including a sensed object 182 . . . Each of a plurality of objects are also stored in the map database 142”; ¶ 39 “the positions of objects as stored in the map”; ¶43 “digital map or map database 142, which in turn includes a plurality of object information . . . some or all of the object records include information about the absolute and/or the relative position of the object”; ¶92 “stored measurement of flatness . . . plane of orientation”; ¶ 114 “map database of objects can store the objects relative to the pitch of the road or can store pitch (slope) directly”; ¶119 “each laser scanner point that reflects from the object is characterized by a dl and a thetal”)

With respect to claim 5, Zavoli in view of Bariant and further in view of Fan disclose a quality of the at least one sensor is taken into account when estimating the at least one orientation attribute.
(Zavoli ¶¶56-58 “data captured by the sensor of the vehicle can be placed in the coordinates of the map data, using the vehicle's estimate of location and orientation in addition to the known relationship of the sensor position/orientation with respect to the vehicle . . . Simultaneously, Map Spatial Object Data (MSOD) can be constructed from the objects in the map and the position and orientation estimates from the vehicle. This is the map scene. The two data sources produce scenes that position both objects as best as they can, based on the information contained by (a) the map database, and (a) the vehicle and its sensors . . . the increment distance used for correlation is generally related to (a) the resolution of the sensor and (b) the resolution of the data maintained in the map database”; claim 12 “ wherein said estimated accuracy is a combination of the vehicle's current positional accuracy and said basic sensor accuracy”) 
(Bariant, ¶25 “or on a confidence value which characterizes an accuracy of said object capture process of the sensor”, ¶ 19 “By way of said deleted confidence value, it is possible to assume with higher probability than with the deletion confidence value, that the object is no longer situated in the capture area of the sensor, in particular ultrasound sensor. The accuracy of an object capture process is thus, by way of said fourth confidence value, evaluated such that, with the highest degree of probability and thus at 

With respect to claim 6, Zavoli in view of Bariant and further in view of Fan disclose wherein the step of estimating at least one orientation attribute comprises estimating multiple orientation attributes for each recognized object; 
wherein the multiple orientation attributes are fused into a single orientation attribute.  
(i.e., previously measured and saved orientations are updated with each new measurement; Zavoli, ¶ 55 “map data can also contain characteristics such as the color of the sign, type of sign pole, wording on sign, or its orientation”; FIG. 5, digital map 142, map specified position 184, sensed position 182; ¶67 “vehicle 100 . . . perceive a scene 107 including a sensed object 182 . . . Each of a plurality of objects are also stored in the map database 142”; ¶ 39 “the positions of objects as stored in the map”; ¶43 “digital map or map database 142, which in turn includes a plurality of object information . . . some or all of the object records include information about the absolute and/or the relative position of the object”; 
are fused into a single orientation attribute.
 (Zavoli, ¶ 125 “matching can be used to accurately register map features on a real-time image collected in the vehicle”; claim 1 “an adjustment of the position information for the extracted object as appearing in the database”; ¶ 67 “objects extracted from sensor data such as a laser scanner . . . can be superimposed onto a 3D object scene as constructed from the objects in the map database”; ¶68; ¶ 53 “a laser scanner reflection cluster can be superimposed onto a 3D scene as constructed from the objects in the map database”; ¶73 “the scene matching and estimation of the six degrees of freedom enable the road map to be superimposed with high accuracy over real time images”; FIG. 8, 258-262, Compare positions of sensed objects with those from map database, determine a match, update position information; ¶56 “The scenes (including the objects) from the two sources can be placed in the same coordinate reference system for comparison or matching purposes. For example, in those embodiments that utilize VSOD, the data captured by the sensor of the vehicle can be placed in the coordinates of the map data, using the vehicle's estimate of location and orientation, in addition to the known relationship of the sensor position/ orientation with respect to the vehicle. This is the vehicle scene. Simultaneously, Map Spatial Object Data (MSOD) can be constructed from the objects in the map and the position and orientation estimates from the vehicle. This is the map scene. The two data sources produce scenes that position both objects as best as they can, based on the information contained by (a) the map database, and (a) the vehicle and its sensors”; ¶99 “accept this is the sensor matched object . . . pass its coordinates, characteristics, and attribution along to the application requesting such information for example to update/ refine the vehicles position and orientation”; i.e., vehicle determines position / orientation from a stored map, the sensed object data updates the stored map ¶40 “Co-pending . . . 12/034521 . . . incorporated by reference . . . storing objects in a map database that are attributed with both an absolute position and a relative position . . . support the future use of in-vehicle sensors, and allow for storing attributes in the map database ( or dynamically receiving localized object information on an as-needed basis) that will aid in the unique matching of a sensed object with a map object”; ¶107 
 (Zavoli, ¶ 42 “objects may be considered in terms of a coordinate system 118, including placement, orientation and movement in the x 120, y 122, and z 124 directions or axes. In accordance with an embodiment, a map database in the vehicle is used to store these objects. . . some or all of these objects can also be sensed 128 by a sensor such as a radar, laser, scanning laser, camera, RFID receiver or the like, that is mounted on or in the vehicle”; ¶56 “The two data sources produce scenes that position both objects as best as they can, based on the information contained by (a) the map database, and (a) the vehicle and its sensors”; ¶ 62 “surface detection means can be used to detect an objects face. Such detection can be provided within the device itself (e.g. by using the laser scanner and/or radar output surface geometry data which define points on a surface)”; ¶67 “objects extracted from sensor data such as a laser scanner and or camera can be superimposed onto a 3D object scene as constructed from the objects in the map database . . . the object can be detected or extracted as a polygon or simple 3D solid object. Each of a plurality of objects are also stored in the map database 142 as raw sensor data (or a compressed version thereof), or as polygons including information for an object 184 . . . the raw sensor points are processed by an edge detection means to produce lines or polygons, or, for a 3D set of data, a surface detection means can be used to detect an objects face. Such detection can be provided within the device itself (e.g. by using the laser scanner and/or radar output surface geometry data which define points on a surface)”; ¶82 “each sensor may have unique object characterization capabilities. For example, a laser scanner might be able to measure the shape of the object to a certain resolution, its size, how flat it is, and its reflectivity. A camera might capture information related to shape, size and color. A camera might only provide a relatively inaccurate estimate of distance to the object, but by seeing the same object from multiple angles or by having multiple cameras, it might also capture sufficient information to compute accurate distance estimates to the object”; ¶ 88-97 “use the computed distance and angles to the sensor-measured object's center, plus the position and orientation information of the sensor with respect to the vehicle platform plus the estimated position of the vehicle (in absolute or relative coordinates) and the combined estimated accuracy of the vehicle's position and sensor position Sum the weighted scores and normalize and select all weighted scores that pass an acceptance threshold”). 

With respect to claim 7, Zavoli in view of Bariant and further in view of Fan disclose only a single orientation attribute estimated for each of the one or more objects is saved in the map of the surroundings wherein the single orientation attribute is the chronologically latest. 
 (Zavoli, ¶99 “accept this is the sensor matched object . . . pass its coordinates, characteristics, and attribution along to the application requesting such information for example to update/ refine the vehicles position and orientation”; i.e., vehicle determines position / orientation from a stored map, the sensed object data updates the stored map ¶40 “Co-pending . . . 12/034521 . . . incorporated by reference . . . storing objects in a map database that are attributed with both an absolute position and a relative position . . . support the future use of in-vehicle sensors, and allow for storing attributes in the map database ( or dynamically receiving localized object information on an as-needed basis) that will aid in the unique matching of a sensed object with a map object”; ¶107 “sensor detected object . . . bright spots can be captured and stored in the map database, and later used to aid in both the matching process, as well as becoming a localized and well defined point to measure position and orientation with”; ¶ 56; ¶102)


With respect to claim 8, the only required limitation is “wherein for each of the recognized one or more objects, it is determined, if a surface contour can be estimated”, see conditional / contingent limitations above. 
 (Zavoli, ¶62 “the image received from the sensor can be processed, and local optimization or minimization techniques can be applied . . . the raw sensor points are processed by an edge detection means to produce lines or polygons, or, for a 3D set of data, a surface detection means can be used to detect an objects face. Such detection can be provided within the device itself (e.g. by using the laser scanner and/or radar output surface geometry data which define points on a surface) . . . process is computationally efficient and exhibits a good degree of robustness with respect to errors in scale and orientation”; ¶67 “the object can be detected or extracted as a polygon or simple 3D solid object. Each of a plurality of objects are also stored in the map database 142 as raw sensor data (or a compressed version thereof), or as polygons including information for an object 184 . . . the raw sensor points are processed by an edge detection means to produce lines or polygons, or, for a 3D set of data, a surface detection means can be used to detect an objects face. Such detection can be provided within the device itself (e.g. by using the laser scanner and/or radar output surface geometry data which define points on a surface) . . . result is then compared with thresholds or correlated 220, to determine if a sufficiently high level of match has been obtained. This process is computationally efficient and exhibits a good degree of robustness with respect to errors in scale and orientation”; ¶73 “By testing individual object raw data clusters or extracted object polygons, matched to individual sensor cluster returns or extracted object polygons in the Vehicle Scene . . . the outcome will be particularly sensitive to the orientation components”; ¶75 “using edge detection, face detection, polygon selection, and other techniques to 
(Bariant, ¶4 “Highly accurate detection can be achieved for example if a main axis of the ultrasound sensor and thus an emitted ultrasound beam is oriented as perpendicular as possible to the object to be detected. Thus, the detection accuracy becomes poorer the more acute an angle between an incident ultrasound signal and the object to be detected is. An ultrasound sensor measures radially, and is thus imprecise with regard to angular accuracy”; ¶18 “if the main axis of the sensor is oriented at an angle relative to the object which differs considerably from 90.degree., and thus the object is not captured. If, with this confidence value, the state in which the static object has been correctly detected 

With respect to claim 9, Zavoli in view of Bariant and further in view of Fan disclose a surface contour of one ore more objects is estimated and the at least one orientation attribute is estimated based on the estimated surface contour, wherein the surface contour of at least one of the one or more objects is estimated by combining multiple chronologically sequential measurements.
 (Bariant, ¶¶48-49 “changes to the surroundings . . . obtained as a result of the temporal sequence of the two surroundings . . . dependency . . . by way of . . . at least the nature of the object . . . position of at least one object relative to the sensor, in particular ultrasound sensor”; FIG. 1, T1, T2; ¶ 67 “capturing of the surroundings area 8 by way of the at least one ultrasound sensor 5 and/or 6 is performed at at least two different points in time, for example the points in time Tl and T2”; ¶ 69-71 “distance of the object to the ultrasound sensor 5 and/or 6 and the orientation of the object relative to the ultrasound sensor 5 and/or 6 and/or the frequency with which an object has been captured”; ¶72 “comparison of snapshots . . . relative change in position between the ultrasound sensor 5 and/or 6 and the object 11 that occurs . . . is checked”; claim 1 “at least two different points in time”) 
(Bariant, ¶4 “Highly accurate detection can be achieved for example if a main axis of the ultrasound sensor and thus an emitted ultrasound beam is oriented as perpendicular as possible to the object to be detected. Thus, the detection accuracy becomes poorer the more acute an angle between an incident ultrasound signal and the object to be detected is. An ultrasound sensor measures radially, and 
(Zavoli, ¶ 62 “surface detection means can be used to detect an objects face. Such detection can be provided within the device itself (e.g. by using the laser scanner and/or radar output surface geometry data which define points on a surface)”; ¶67 “objects extracted from sensor data such as a laser scanner and or camera can be superimposed onto a 3D object scene as constructed from the objects in the map database . . . the object can be detected or extracted as a polygon or simple 3D solid object. Each of a plurality of objects are also stored in the map database 142 as raw sensor data (or a compressed version thereof), or as polygons including information for an object 184 . . . the raw sensor points are processed by an edge detection means to produce lines or polygons, or, for a 3D set of data, a surface detection means can be used to detect an objects face. Such detection can be provided within the device itself (e.g. by using the laser scanner and/or radar output surface geometry data which define points on a surface)”; ¶82 “each sensor may have unique object characterization capabilities. For example, a laser scanner might be able to measure the shape of the object to a certain resolution, its size, how flat it is, and its reflectivity. A camera might capture information related to shape, size and color. A camera might only provide a relatively inaccurate estimate of distance to the object, but by seeing the same object from multiple angles or by having multiple cameras, it might also capture sufficient information to compute 

	With respect to claim 10, Zavoli in view of Bariant and further in view of Fan disclose the surroundings of the motor vehicle are detected by at least one additional sensor using a different measuring method, and the detected measurement data are taken into account when estimating the at least one orientation attribute. 
(Bariant, ¶ 55-56 “ultrasound sensor . . . radar sensor, a camera, a lidar sensor . . . multiple capture sensors to be used”) (Bariant, ¶86 “sensor may generally be any suitable surroundings capture sensor on the motor vehicle, or it is possible for a combination of multiple surroundings capture sensors to be used. For example, the sensor may also be a radar sensor, a camera or a laser scanner. In particular, a combination of ultrasound sensor, radar sensor, camera and/or laser scanner may be used”) (Zavoli, ¶ 62 “surface detection means can be used to detect an objects face. Such detection can be 

With respect to claim 11, Zavoli in view of Bariant and further in view of Fan disclose the measurement data detected is detected by multiple sensors and wherein the measurement data are taken into account in a weighted manner when estimating the at least one orientation attribute 
(Bariant, ¶12 “probability weighting of the probability of existence of an object capture process, the decision as regards whether an object which is at least supposedly in the surroundings area”; ¶47 “weighting of the reference clearances is predefined and, in a manner dependent on the weighting”; claim 16 “reference clearances are weighted and, dependent on the weighting”) 
(Zavoli, ¶¶ 88-97 “use the computed distance and angles to the sensor-measured object's center, plus the position and orientation information of the sensor with respect to the vehicle platform plus the estimated position of the vehicle (in absolute or relative coordinates) and the combined estimated accuracy of the vehicle's position and sensor position accuracy (CEP) to locate where the object is computed to be within the spatial coordinate system used by the map database . . . for each retrieved object compare the measured shape (some combination of height, width, depth etc) of the sensed object to the stored shape of each retrieved object . . . for each retrieved object compare the measured flatness against a stored measurement of flatness or a classification of the type of object such as a class=sign object. If available, compute a flatness characteristic factor, C2. If a flat object's plane of orientation can be measured, that too can be a characteristic . . . .for each retrieved object compare any other measured characteristic against similar measurements of that characteristic stored for the object in the map database. Compute the characteristic's factor, Ci. In accordance with an embodiment all factors are normalized to a positive number between 0 and 1. Weigh each available characteristic's computed factor, Ci according to a preferred weighting, Wi, of how sensitive each characteristic has been determined to be with respect to robust matches. Sum the weighted scores and normalize and select all weighted scores that pass an acceptance threshold”).

a surface orientation 
(Zavoli, ¶¶ 88-97 “use the computed distance and angles to the sensor-measured object's center, plus the position and orientation information of the sensor with respect to the vehicle platform plus the estimated position of the vehicle (in absolute or relative coordinates) and the combined estimated accuracy of the vehicle's position and sensor position accuracy (CEP) to locate where the object is computed to be within the spatial coordinate system used by the map database . . . for each retrieved object compare the measured shape (some combination of height, width, depth etc) of the sensed object to the stored shape of each retrieved object . . . for each retrieved object compare the measured flatness against a stored measurement of flatness or a classification of the type of object such as a class=sign object. If available, compute a flatness characteristic factor, C2. If a flat object's plane of orientation can be measured, that too can be a characteristic”; ¶62 “a surface detection means can be used to detect an objects face”; ¶67 “an edge detection means to produce lines or polygons, or, for a 3D set of data, a surface detection means can be used to detect an objects face”; claim 3 “wherein the comparison logic compares one or more of the size, shape, height, visible color, degree of flat surface, or reflectivity of said object”).  

With respect to claim 16, Zavoli in view of Bariant and further in view of Fan disclose the recognized objects are linked to positions of a global coordinate system 
(Zavoli, ¶ 43 “one or more absolute positioning logics 166 and/or relative positioning logics 174. In accordance with an embodiment the absolute positioning logic obtains data from absolute positioning sensors 164, including for example GPS or Galileo receivers”; ¶106; ¶111; claim 1 “estimating characteristics about said object, said sensor being calibrated to the position and orientation of said vehicle using GPS”; ¶9; ¶39; ¶40 “storing objects in a map database that are attributed with both an absolute position and a relative position (relative to other nearby objects also represented in this map). The systems and methods described therein support the future use of in-vehicle sensors, and allow for storing attributes in the map database (or dynamically receiving localized object information on an as-needed basis) that will aid in the unique matching of a sensed object with a map object”)  

Allowable Subject Matter
Claims 20-21 are allowed. The following is an examiner’s statement of reasons indicating allowable subject matter.  The prior art does not teach, disclose or suggest the limitation of “A method for improved data fusion during detection of the surroundings in a motor vehicle that comprises the following steps: 
detecting a surrounding of the motor vehicle with at least one sensor and providing measurement data; 
recognizing one or more objects in the measurement data detected by the at least one sensor;
determining an object position for each of the one or more objects; 
retrieving a stored map of the surrounding, which map comprises at least one saved object and at least one orientation attribute that is assigned to at least one saved object, 
wherein the at least one orientation attribute comprises a surface normal, and 
wherein a probability of existence is assigned to the at least one saved object; 
determining an angle at which a measurement signal is sent by the at least one sensor;
calculating a differential angle for the at least one saved object based on a difference between the surface normal of the at least one saved object and the determined angle; 
determining, whether the differential angle exceeds a threshold value for the at least one saved object; 
detecting, whether a free area is present in the surrounding of the motor vehicle, in which free area, no objects are recognized; 
determining, whether a position of the at least one saved object matches the free area; and 
fusing the recognized one or more objects and the respective object positions with the stored map of the surrounding; 
wherein during the fusing, if it is determined that the position of the at least one saved object matches the free area, the probability of existence of the at least one saved object is reduced, 
unless it is determined that the differential angle exceeds the threshold value for the at least one saved object” as recited in claim 20. The cited prior art fails to teach, suggest or disclose the detailed 

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendment. However, at least one argument remains relevant to the current rejection. 
Applicant asserts both Zavoli and Bariant fail to teach, disclose or suggest “estimating at least one orientation attribute for each of the one or more objects based on the measurement data, wherein the at least one orientation attribute comprises at least one surface normal of a surface of a respective object of the one or more objects” as recited in claim 1 because “the references in particular fail to teach any estimating” despite Bariant teaching “the orientation of an object can be accurately determined” further because “accurately determined” is “different from estimating”.  However, the specification defines estimating as including ascertaining a quantity even when an estimation method is not used (Spec. ¶ 35 “The estimation of a quantity comprises ascertaining this quantity even when an estimation method is not used.”). Accordingly, Applicants arguments are unpersuasive. 

Previously Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Particularly relevant to claims 14-16, US 20170193312 to Ai discloses determining a differential angle between a surface normal of an object and the incident angle of a sensor:
[0016] In some embodiments, the incidence angle value is determined from the direction of a LiDAR beam from the LiDAR sensor relative to the normal direction of a face of the traffic sign.
[0014] Some aspects of the present disclosure relate to a method of assessing the retroreflectivity condition of a traffic sign comprising receiving, at a processor and from a LiDAR sensor, a plurality of LiDAR data points, each LiDAR data point in the plurality of LiDAR data points relating to a location on the face of the traffic sign, each LiDAR data point comprising 3D position information and a set of retro-intensity data, wherein each set of retro-intensity data comprises a retro-intensity value, a distance value, angle value, determining, for each LiDAR data point, an incidence angle value, receiving a plurality of image data points, wherein each image data point represents a portion of a traffic sign image, each image data point comprising color data, and 2D location data representing a location on the face of the traffic sign, associating each of a plurality of LiDAR data points with a corresponding image data point, wherein 2D location data of a particular image data point corresponds to a location on the face of the traffic sign from which a particular LiDAR data point associated with the particular image data point relates, grouping each LiDAR data point into one or more color clusters based on the associated color data, normalizing, for each color cluster of LiDAR data points, each retro-intensity value based on the corresponding distance value and incidence angle value, and determining, for each color cluster of LiDAR data points, whether the normalized retro-intensity values indicate a retroreflectivity above a predetermined threshold.
[0061] FIG. 23B is a diagram showing images of a stop sign at various angles of incidence, and the calibration curve for retro-intensity measurements made by a LiDAR unit in accordance with an embodiment.
[0190] A LiDAR measurement or data point can include a variety of information such as a timestamp, 3D position information (e.g., latitude, longitude, elevation), a retro-intensity value, a distance value and an angle value. An incidence angle value, representing the angle of the surface of the traffic sign relative to the orientation of the LiDAR beam can be determined. In some embodiments, it may be necessary to normalize the beam distances and incidence angles across each cluster of LiDAR points so that that retro-intensity of the LiDAR points can be compared without differences in the beam distance or incidence angle creating distortions in the comparison
	This reference also discloses determining contour and shape of an object in determining orientation (claim 9): 
[0020] the active contour function comprises a global contour length sub-energy component with a maximum contour length. In some embodiments, the maximum contour length is calculated as a function of a total perimeter of the video log image. In some embodiments, the differential equation based shape detection algorithm comprises an active polygon algorithm
contour evolvement of an image containing a road sign using an active -contour function of an embodiment.
[0127] In some embodiments, the shape detection step can detect polygons using extracted image edges and contours. In some embodiments, the post validation step can verify each of the detected sign candidates using traffic sign geometry and color constraints.
[0188] As the orientation and scale of traffic signs captured in the video log images can be changed due to different capture distances, angles or the condition changes of the signs themselves, the orientation and scale factors are introduced.
	This reference also discloses determining a probability of existence in a certain area for certain objects:
[173] When the evolving contour intersects with the location PDF area, with 95% probability having a sign, the evolving speed can reduce from 5 pixels per step size to 1 pixel per step size. Changing the evolving speed can enable a faster contour convergence with a larger step size when it can be outside the location PDF area and a detailed traffic sign boundary trace with a small step size when reaching the location PDF area with high probability having a sign
Claim 14. The method of claim 13, wherein the active contour function comprises a probability distribution function sub-energy component that represents the probability of a sign image occurring in each pixel.
	U.S. 20150127239 to Breed is cited to disclose:
 [0050] When an image is acquired by camera 10 . . . the pixels are scanned to locate edges of objects. When an edge is found by processing hardware and/or software in the ECU 20, the value of the data element in the vector which corresponds to the pixel can be set to indicate the angular orientation of the edge in the pixel. For example, a vertical edge can be assigned a 1 and a horizontal element an 8 and those at in between angles assigned numbers between 1 and 8 depending on the angle. If no edge is found, then the pixel data can be assigned a value of 0. When this vector is entered into a properly trained neural network, the network algorithm can output data indicating that a pole, tree, building, or other desired to-be-recognized object has been identified and provide the pixel locations of the object.”
0051] Once pixels which represent a pole, for example, have been identified, then one or more vectors can be derived extending from the camera in the direction of the pole based on the location and angle of 
[0058] Multiple image acquisition systems can be placed on a probe vehicle 16 when it is desired to acquire images for mapping purposes of more than one view from the vehicle 16
[0060] Laser pointers can also be modulated to permit the distance to the reflective point to be determined. This can be accomplished with pulse modulation, frequency modulation with one or more frequencies, noise or pseudo noise modulation or any other modulation which permits the distance to the point of reflection to be determined. Alternately, a distance can be determined without modulation provided the pointer is not co-located with the imager. In this case, the position on the image of the laser reflection permits the distance to the reflection point to be calculated by triangulation. By using two or more such laser pointers, the angle of a surface can also be estimated.
[0062] Image acquisition by a probe vehicle 16 can be controlled by a remote site (e.g., personnel at the remote station 14) on an as-needed basis. If the remote station 14 determines that more images would be useful, for example if it indicates a change or error in the map, it can send a command to the probe vehicle 16 to upload one or more images. In this manner, the roads can be continuously monitored for changes and the maps kept continuously accurate. Similarly, once the system is largely operational, a probe vehicle 16 can be constantly comparing what it sees using the camera 10 with its copy of the map in map database 12 and when it finds a discrepancy in the presence or location of a fiduciary found in the image from camera 10 relative to the contents of the map database 12, for example, it can notify the control site and together they can determine whether the probe vehicle's map needs updating or whether more images are needed indicating a change in the roadway or its surrounding terrain.
[0064] Remote station 14 can create and maintain a map database from the information transmitted by the probe vehicles 16. When a section of roadway was first traversed by such a probe vehicle 16, the remote station 14 can request that a large number of images be sent from the probe vehicle 16 depending on the available bandwidth. Additional images can be requested from other probe vehicles until the remote station 14 determines that a sufficient set has been obtained. Once a sufficient number of images have been acquired of a particular fiduciary so that the desired level of position accuracy has 
 [0065] Two images of a particular fiduciary (taken from different locations) are necessary to establish an estimate of the location of the fiduciary. Such an estimate contains errors in, for example, the GPS determination of the location of the device each second for calibration, errors in the IMU determination of its location over and above the GPS errors, errors in the determination of the angle of the fiduciary as determined by the IMU and the camera pixels and errors due to the resolutions of all of these devices
68 It also records the GPS readings taken at the moment that the images of the light pole were taken. The probe vehicle 16 can transmit, using its communications unit 18, to the remote station 14, the vectors to the fiduciaries along with the vehicle position and orientation based on the GPS-corrected IMU. Thus, the remote station 14 can obtain an estimate of the direction of the lamppost from the vehicle 16 and with two such estimates can make an estimation of the location of the lamppost. In a similar manner, therefore, as with the receiver F example, the position estimate improves over time as more and more such data is received from more and more probe vehicles using data taken at different times, from different locations and with different GPS
[0069] Distances to objects need not be actually measured since as the vehicle moves and its displacement between images and orientation or pointing direction of each camera 10 when each image is obtained is known, the distances to various objects in the images can be calculated using trigonometry in a manner similar to distances determined from stereo photography. Some of these distance calculations can be made on the probe vehicle 16 to permit anomaly and map error detection locally, whereas detailed calculations are better made (additionally or alternatively) at the remote station 14 which would have greater processing power and data from more image observations of a particular fiduciary. Particular objects in an image can be considered as fiducial points and geo-tagged in the map database to aid the probe vehicles 16 in determining their location and to determine changes or errors in the map database 12. Thus, the location of many items fixed in the infrastructure can be determined and their location accuracy continuously improved as more and more probe data is accumulated.
[0070] Technicians and/or computer programs at the remote station 14 or elsewhere can then begin to construct an accurate map of the entire roadway by determining the location of the road edges and other map database 12, using the geo-tagged fiducial points for example, and when an anomaly is discovered, the remote station 14 can be informed and new images and/or measurements can be uploaded to the remote station 14
 [0071] By this method, an accurate map database 12 can be created and continuously verified through the use of probe vehicles 16 and a remote station 14 that creates and updates the map database 12.
72 If the size and/or position in the image of a reflected pattern vary with distance, then this can provide a method of determining the distance from the probe vehicle to one or more objects or surfaces in the infrastructure through stereographic techniques from multiple images and knowledge of the vehicle's displacements between images and orientation at each image
 [0073] When processing information from multiple images at the remote station 14, data derived from the images is converted to a map including objects from the images by identifying common objects in the images and using the satellite position information from when the images were obtained to place the objects in the map. The images may be obtained from the same probe vehicle 16, taken at different times and including the same, common object, or from two or more probe vehicles 16 and again, including the same, common object
83 Once a map database 12 has been constructed using more limited data from a mapping vehicle, for example, additional data can be added using data from probe vehicles 16 that have been designed to obtain different data than the initial probe vehicles 16 have obtained thereby providing a continuous enrichment and improvement of the map database 12
7. The device of claim 1, further comprising a map database resident on the vehicle, said map database including location of objects in the images obtained by said camera
8. The device of claim 7, wherein said control system is further configured to identify objects in images obtained by said camera and their location and determine whether the objects are present in the map database, said processor being configured to communicate information about an object derived by said control system to the location separate and apart from the vehicle only when the object is not present in said map database. 
map database and said camera and without use of data from said GPS receiver by comparing expected position of an object in an image obtained by said camera when the vehicle is at a specific position using said map database to actual position of the same object in an image obtained by said camera as determined by said processor when the vehicle when at the specific position, and correcting the data from said IMU when the actual vehicle position differs from the expected vehicle position. 
11. deriving information about objects in the images obtained by the camera and location of the objects based on data from the IMU and the GPS receiver; transmitting the information derived by the control system of each device to a location separate and apart from the vehicle using a communications system co-located with the device; and correcting the data from the IMU using data from the GPS receiver, using a processor of the control system, to provide a position of the camera of each device when each image is obtained and a pointing direction of the camera when each image is obtained
12. The method of claim 11, further comprising maintaining a map database by adding to the map database, objects in images obtained by the camera, the map database maintaining step comprising: identifying the same object in two or more images obtained from different locations using the processor; and positioning, using the processor, the object in the map database based on the data about the location from which the two or more images were obtained and the pointing direction of the camera on the device when the images were obtained. 
14. The method of claim 12, further comprising: correcting, using the processor, data from the IMU using the map database and the camera and without use of data from the GPS receiver by comparing expected position of an object in an image obtained by the camera when the vehicle is at a specific position known from the map database to actual position of the same object in an image obtained by the camera as determined by the processor when the vehicle when at the specific position, and correcting the data from the IMU when the actual vehicle position differs from the expected vehicle position. 
	U.S. 20100020074 to Taborowski is cited to disclose:
surfaces can be made. The images and laser data captured by a mobile mapping vehicle comprises both associated position and orientation data in a coordinate reference system
[0026] In another embodiment of the invention filtering comprises: [0027] selecting laser points corresponding to a surface in the regions of interest in dependence of the driving direction and the local depth consistency of the laser scanner data; and combining comprises: [0028] segmenting the source image in dependence of the recognition mask to obtain intermediate candidate images; [0029] adding depth information corresponding to the laser points corresponding to the surface to corresponding pixels of said intermediate candidate images to obtain the candidate 3D images. These features enable us to determine in a very early stage whether or not a cluster of laser samples corresponds to an object of interest which results in a further reduction of laser points be processed
[0030] In a further embodiment of the invention, detecting comprises for each candidate 3D image: [0031] determine size and shape of candidate 3D image in dependence of said depth information; [0032] add candidate 3D image in dependence of size and shape to the group of objects. This feature enables the engineer practicing the invention to scale efficiently the candidate 3D image to obtain the real world size and shape of the object. Subsequently, the shape is measured and only candidate 3D images having a corresponding shape and size are added to a group of objects, which group could be stored in a database. In an embodiment only objects with a planar surface are detected.
70 The laser scanner data comprises samples which are given by triplets (t,d,a), where t is time of sample, d is distance to nearest surface, a is the angle of the laser at the time of measurement. The laser scanner is preferably mounted at the front of a mobile mapping vehicle. The rotation axis of the laser scanner is preferably parallel to the road surface. For optimal detection of objects having a planar surface it has been found that the rotation axis has preferably an angle of 45 degrees with respect to said planar object. The main objective of the invention is to extract road signs and direction signposts from mobile mapping data. Mobile mapping data include all the data recorded by a mobile mapping system in a mobile mapping vehicle. Road signs and direction signposts are objects having a planar surface perpendicular to the axis of a road. Therefore, best mounting of the laser scanner to detect said objects of interest is 45 degrees to the driving direction of the mobile mapping vehicle.
angle of 5 degrees with respect to the driving direction and not perpendicular to the driving direction, the road sign could be detected with a laser with a rotation axis parallel to the driving direction (this is the configuration of the data collected for FIG. 1). However, it has been found that a laser scanner having a rotation axis which has an angle of 45 degree with respect to the driving direction provides laser data which is more suitable for detecting objects, such as road signs and building facades. The darkness of a sample in FIG. 1 is representative to the distance between the laser scanner and the reflecting surface.
[0095] In this action for each image the laser points are filtered to provide a region of interest. A region is a portion of the laser scanner data represented by a set of points. Each image has associated position and orientation data. The laser points also have associated position and orientation data. All laser scanner points which for sure do not correspond to a surface of an object of interest are filtered out. An example of such a filter might be: [0096] all points which are further than 10 m to the left and/or to the right of the position of the mobile mapping vehicle; [0097] all point which are below 0.5 m and/or above 6.0 m height above the road surface; [0098] all point which are outside 0.5-30 m distance in front of the camera or mobile mapping vehicle.
[0100] In this action the laser points of the region of interest for each image on which recognition should be performed are mapped to image coordinates. This could be done as the position of the focus point of each picture is known and the orientation of the camera is known. The image space of a camera is defined by the viewing axis and the horizontal and vertical viewing angle. FIG. 4 shows a top view of example laser point projection to camera space. Only the laser points that are within the camera viewing angle are projected into image space. In FIG. 4, one point from left and three points from right side are those which will not be projected to image space. FIG. 5 shows the transformation of a laser point (Xp, Yp, Zp) to an image pixel (Xs, Ys). (Xp, Yp, Zp) are the coordinates of the laser point in world coordinates, (Xc, Yc, Zc) are the coordinates of the focus point of the camera in world coordinates and (Xs, Ys) are the coordinates in image space. The dashed line corresponds to the looking axis of the camera.
[0101] In an embodiment, world coordinates of the camera are assigned to each captured picture. Furthermore, with the benefit of the Mobile Mapping Platform's position and orientation sensors, all the orientation of the vehicle are known very accurately. In combination with the measured position and driving direction in time, the real world coordinates of the laser points can be determined with respect to the viewing axis of the camera. This enables us to select and project the laser points to the image space very accurately which is key to the invention. This is particularly important, in that the points from the laser scanner can be taken at different times than when the image was collected and the position and orientation of the platform must be accurately taken into account to gain the level of precise registration needed for the present invention
 [0127] In this step image processing techniques are used to determine the orientation of the candidate 3D images with respect to the orientation or the driving direction of the mobile mapping vehicle. A 6 degree of freedom orientation device is used to measure the orientation and driving direction of the mobile mapping vehicle. The measured orientation and driving direction of the vehicle is used to calculate the orientation and absolute or relative position of the camera when capturing the source image corresponding to the candidate 3D image. The orientation of the object can be obtained by triangulation techniques. If the original source image corresponding to the candidate 3D image is coming from a stereoscopic camera the other image of the stereoscopic pair of images could be used to perform the triangulation and to determine the orientation of the candidate 3D images. In another embodiment the source image preceding the original source image is used to perform the triangulation to calculate distances and to determine the orientation of the object. Every 10 meter distance a source image is captured. Thus, the previous source image is captured 10 meter before the current source image. Consequently the previous source will comprise a representation of the candidate 3D image, however with 10 meter more distance and thus smaller than in the current source image. By means of triangulation the orientation of the object corresponding to the candidate 3D image can be determined.
 [0129] Subsequently, the depth information of the pixels of the candidate is used to determine the orientation of the surface with respect to the driving direction of the mobile mapping vehicle. The determination of the orientation is performed by commonly known algorithms.
 [0130] The main difference between Action 5a and 5b is that in action 5a only the image source information in combination of the associated position and orientation data and moving direction of the orientation with respect to the driving direction, whereas in action 5b only the laser scan data in the form of the depth information is used to determine the orientation of the object.
  [0132] Finally, in action 6, the orientation is used to select which candidate 3D images have to be added to an object database for further processing to obtain more characteristics of the detected object. Examples of further processing are recognition of the type of road sign, for example 80 km speed limit sign, and calculation of the position of the road sign, both being determined for use in a digital map database.
[0133] It has been found that when the orientation of the planar surface, that is found within the above mentioned region of interest, is within a range of approximately .+-.10 degrees of the direction of the moving vehicle, the planar object is most likely a road sign.
[0141] Subsequently, for each of the candidate planes found by the algorithm, the orientation of the candidate plane with respect to the driving direction of the vehicle is determined. FIG. 9d illustrates two different planes having different orientations. A first plane 950 corresponds to the wall of a building and a second plane 960 corresponds to a road sign with pole. Finally, the laser points corresponding to a planar surface having a predefined orientation are grouped into coherent blocks to reduce further the regions of interest. To detect road signs, it has been found that when the orientation of the planar surface is within a range of approximately .+-.10 degrees of the direction of the moving vehicle, the planar object is almost always a road sign. FIG. 9e illustrates the result after selecting the object having a predefined orientation. The pole of the sign is also visible in the image as the orientation of the pole could not be determined with respect to the driving direction of the vehicle, whereas the position of the pole is similar to the surface of the properly oriented object. Such a situation will happen with all objects that are attached to surfaces which by means of a surface detection algorithm cannot be judged to be separate surfaces
147 poor vertical & horizontal resolution of the laser data, still even after this analysis, a false positive rate of a few percent is present. By such combination of the laser scanner data and image data processing, an improvement of the false positives rate, of a factor of 100, on average, could be obtained
1. Method of detecting objects from terrestrial based mobile mapping data, wherein the terrestrial based mobile mapping data has been captured by way of a terrestrial based mobile mapping vehicle driving on mapping data including laser scanner data, source images obtained by at least one camera and position and orientation data of the terrestrial based mobile mapping vehicle, wherein the laser scanner data includes laser points, each laser point having associated position and orientation data, and each source image comprises associated position and orientation data, the method comprising: retrieving a position and orientation of the terrestrial based mobile mapping vehicle; filtering the laser scanner data in dependence of the retrieved position and orientation of the terrestrial based mobile mapping vehicle to obtain laser points corresponding to regions of interest; retrieving a source image associated with the retrieved position and orientation of the terrestrial based mobile mapping vehicle; mapping the obtained laser points corresponding to regions of interest to image coordinates of the retrieved source image to generate a recognition mask; combining the generated recognition mask and the retrieved source image to obtain candidate 3D images representative of possible objects within the regions of interest; and detecting a group of objects from the obtained candidate 3D images. 
3 determining depth information for said image coordinates in dependence of the said laser point coordinates and the position and orientation data; and adding the depth information to a pixel having said image coordinates.
4. Method according to claim 2, wherein the detecting comprises for each candidate 3D image: determining size and shape of candidate 3D image in dependence of said depth information; determining, if size and shape are according to defined values, the depth consistency of the candidate 3D image surface in dependence of the depth information; determining, if candidate 3D image surface is depth consistent, the orientation of the candidate 3D image to the driving direction in dependence upon the depth information; determining, if candidate 3D image surface is not depth consistent, the orientation of the candidate 3D image to the driving direction in dependence of a previous source image; and adding candidate 3D image in dependence of the determined orientation to the group of objects.
7. Method according to claims 1, wherein depth consistency of a surface is a measure of the planarity of the surface.
	U.S. 20160063341 to OGATA is cited to disclose:

[0083] As shown in FIG. 14, the vector table of the fourth embodiment differs from the vector table of the first embodiment shown in FIG. 3 by addition of an "angle" field. Otherwise the configuration (fields) of the vector table of the fourth embodiment is similar to the configuration of the vector table of the first embodiment and is thus not specifically described. The vector table of FIG. 14 has registry of four records with respect to four specific points p5, p6, p7 and p8 which are different from the specific points p1 to p3 described above. According to this embodiment, the angle field stores angles between first vectors and a normal line of a representative surface of an object feature.
 [0085] As shown in broken-line bubbles of FIG. 15, angles between a normal vector PL of a representative surface Sr of the sign 11 and the first vectors Vps5 to Vps8 (hereinafter called "object feature angles") are set in relation to the respective specific points p5 to p8. According to this embodiment, the " angle between the normal vector PL and the first vector Vps" denotes the smaller angle between two angles obtained by projecting these two vectors PL and Vps on three planes, i.e., X-Y plane, X-Z plane and Y-Z plane and determining angles between two projection vectors on each plane. According to this embodiment, the X-Y plane denotes a horizontal plane at the installation position of the sign 11. The X-Z plane denotes a plane perpendicular to the X-Y plane and parallel to the middle line 56. The Y-Z plane denotes a plane perpendicular to the X-Y plane and orthogonal to the middle line 56. FIG. 15 shows the angles between the projection vectors on the X-Y plane as the representative of the angles between the normal vector PL and the first vectors Vps associated with the respective specific points p5 to p8.
86 An angle .theta..times.8 between the normal vector PL and the first vector Vps8 is set as part of the object feature angles with respect to the specific point p8
[0087] As shown in FIG. 15, with respect to the object feature angles, the angle between the projection vectors on the X-Y plane is set to the larger value at the specific point nearer to the sign 11. In the point p8 is located lateral to the sign 11 along the middle line 56 and has the object feature angle of 90 degrees. Different specific points have different object feature angles in this manner and thereby have different external shapes of the representative surface of the object feature in the taken image.
[0089] After extraction of candidate features at step S130, the locator 114 corrects the shape of each of the extracted candidate features based on the object feature angles related to a nearest point (step S131). More specifically, the locator 114 specifies a nearest point and refers to the vector table to identify the object feature angles related to the nearest point. The locator 114 subsequently performs image processing using the identified object feature angles such that a representative surface of each candidate feature faces the front in the image (such as to make the normal vector PL of the sign 11 parallel to the first vector Vps) and thereby corrects (deforms) the shape of the candidate feature. Any of known techniques may be employed for such image processing.
[0117] In the fourth embodiments, the angles associated with each specific point (object feature angles) are the angles between the normal vector PL and the first vector Vps. These angles may be replaced with angles between the representative surface Sr of the object feature and the first vector Vps. These angles may be specified as follows. The locator 114 may project the representative surface Sr and the first vector Vps on the X-Y plane, the X-Z plane and the Y-Z plane and specify the smallest angle among the angles between the projection of the representative surface Sr and the projection of the first vector Vps on each plane, as the angle between the representative surface Sr and the first vector Vps. In general, any angle associated with an angle between a representative surface of a predetermined feature and a first vector may be employed as the relevant angle in the location specifying apparatus of the disclosure.
[0125] The location specifying apparatus of the above aspect may further comprise a receiver configured to receive a reflected wave, in order to obtain the image data ahead of the moving body; and a second vector information storage unit configured to store information regarding a second vector connecting a location of the location sensor with a location of the receiver. The specific point-relevant location may be an absolute position of each specific point. The area estimator may be configured to specify a third vector connecting the location indicated by the obtained estimated location information with the position of each specific point; specify a fourth vector connecting the location of the receiver with the location of the estimate the predetermined feature existing area, based on the fourth vector. The location specifying apparatus of this aspect specifies the fourth vector connecting the location of the receiver and the location of the predetermined feature when the image data is obtained, and estimates the predetermined feature existing area based on the fourth vector. This aspect enables the area where the predetermined feature exists to be estimated in the image with high accuracy. 
[0130] In the location specifying apparatus of the above aspect, the image data acquirer may obtain a plurality of image data at different times. The area estimator may estimate the predetermined feature existing area with respect to each of a plurality of images shown by the plurality of image data, such that with respect to an image shown by image data obtained at a later time, a smaller area is estimated as the predetermined feature existing area. In general, the location of the predetermined feature in the image becomes closer to the edge of the image with a decrease in distance from the predetermined feature. It is accordingly reasonable that a narrower (smaller) area nearer to the edge of the image is estimated as the predetermined feature existing area, with respect to the image obtained at the later time. The location specifying apparatus of this aspect estimates the smaller area as the predetermined feature existing area with respect to the image obtained at the later time and thereby further reduces the processing load for analysis of the image data.
1. A location calculation system comprising: circuitry configured to: store vector information regarding a plurality of first vectors each connecting a specific point-relevant location, that is associated with each of a plurality of specific points set along a road, with a location of a predetermined feature, in relation to position information regarding each position of the plurality of specific points; store predetermined feature location information regarding the location of the predetermined feature;
2. The location calculation system according to claim 1, wherein the circuitry is configured to: obtain estimated location information of the moving body from a location sensor mounted on the moving body to detect the estimated location information, the estimated location information indicating a location estimated as a current location of the moving body when the image data is obtained; estimate a partial area in the image of the image data as a predetermined feature existing area in which the predetermined feature would exist, based on the vector information related to a specific point of the plurality of specific 
3. The location calculation system according to claim 2, wherein the circuitry is configured to: store information regarding a second vector connecting a location of the location sensor with a location of a receiver configured to receive a reflected wave in order to obtain the image data ahead of the moving body; calculate a third vector connecting a location indicated by the estimated location information with a position of each of the plurality of specific points, which is the specific point-relevant location; calculate a fourth vector connecting the location of the receiver with the location of the predetermined feature when the image data is obtained, based on the first vector, the second vector and the third vector; and calculate the predetermined feature existing area based on the fourth vector.
10. The location calculation system according to claim 1, wherein the circuitry is configured to: store shape information regarding a shape of the predetermined feature specified by a reflected wave from the predetermined feature; store a relevant angle information associated with an angle between a representative surface of the predetermined feature and the first vector, in relation to the position information regarding each position of the plurality of specific points, in addition to the vector information; correct at least one of a shape of a feature in the image data of the predetermined feature existing area and a shape of the predetermined feature of the shape information, based on the relevant angle; and identify a location of the predetermined feature in the image using the shape as corrected by the circuitry
16. The location calculation system according to claim 15, wherein the circuitry is configured to calculate a fourth vector connecting the location of a receiver configured to receive a reflected wave in order to obtain the image data ahead of the moving body with the location of the predetermined feature when the image data is obtained, based on the distance, the horizontal angle and the vertical angle.
U.S. 20080056535 is cited to disclose determination of a probability of an existence of an object based on object orientation:
orientation of the object. Based upon the result of the comparison of the property of the object derived from the image data and the corresponding information in the digital map information, the object recognition may or may not be verified. If object recognition is verified, then, in various implementations, object recognition may be completed and other processes may or may not be initiated based upon the object recognition. However, if object recognition is not verified, i.e., if the digital map information is not consistent with the preliminarily identified object, then, in one example, the preliminarily identified object may be discarded and the object recognition process repeated. Comparison of the property of the object in image data and digital map information may be done by any standard algorithm known in the art. Thus, the term "evaluating the image data" may include the utilization of any standard algorithm including, for example, filtering the image data in various ways, such as by calculating the convolution of the image data and by use of a suitable filter. Further, the process may involve assigning probabilities that the preliminarily recognized object is in fact the object to be recognized, based upon the results of the comparison.
30 information on the object in the digital map information may also include information on shape and/or orientation, and the evaluation of the image data may be restricted to identifying objects having shapes and/or orientations similar to that of the object to be identified. By utilizing the digital map information to predict the shape and/or orientation of the object in the image, structures that have totally different shapes and/or orientations may be readily discarded when analyzing the image. The processing unit 130 may base its recognition upon predetermined threshold values that an object must exceed in order to be recognized. Further, the processing unit 130 may also assign probabilities that a particular structure in the image might be the object to be recognized.
49 or orientation is in fact the object to be identified. For example, the positions of structures such as road edges 340 or road markings 330 may be predicted based upon the positions of these objects in the digital probability value such that the closer the position of the structure in the image is to the position determined from the digital map, the higher the assigned probability that the structure is in fact the object to be recognized
 [0066] While in the example implementation of the method of FIG. 9 the object position in the image is predicted to facilitate image data analysis, the operation of the image recognition device 100 is not restricted to prediction based upon object position. As indicated above, other object properties, such as the shape and/or orientation of the object or an object boundary may also be employed to facilitate image recognition. For example, as shown in FIG. 5, even when the distance d of the vehicle from the road turnoff is not precisely known, the information included in the digital map and the vehicle position allows the processing unit 130 to establish an angular range in which the direction of the road marking of road 520 is likely to be located. The image data may then subsequently be analyzed to identify structures having such orientation. In cases in which the analysis of the image data is again based upon fitting a model to the image data, information on the object extracted from the digital map information may be used to restrict the range of possible model parameters. For example, for the situation shown schematically in FIG. 5, information on the distance d from the road turnoff, the angle .alpha. of the road turnoff, and the width w.sub.t of road 520 may all be employed to restrict corresponding parameters that are used for modeling the road edges of turnoff 520 in image 500.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant does not provide a limiting definition for “orientation” or “orientation attribute”. The plain ordinary meaning of orientation is the relative position or relative physical position of an object. See https://www.lexico.com/en/definition/orientation. Accordingly, the broadest reasonable interpretation of “orientation attribute” assigned to an object is an attribute related to relative positional data of the object.